Lacy, J.,
delivered the opinion of the court:
It is conceded that Hardin L. Crum had no other nor greater interest in the land of Randolph Clark than such as he might have acquired by marriage with his daughter, Eliza L. The appellees contend that by reason of the said marriage of the said Crum, he, having had children born alive of the marriage, was seized of a vested right of curtesy in the land of the wife, contingent upon her dying before him, which was curtesy initiate.
The appellant, on the other hand, contends that the act of the general assembly of Virginia passed April 4, ISTT, known as “the married woman’s act,” had set apart the property of the wife, to be held free from any and every power of the husband, either to alienate or encumber the wife’s land by any act, either directly or indirectly, and that no right of curtesy remains to the husband, except when he survives the wife. The said act provides: “That the real and personal property of any female, who may hereafter marry, and which she shall own .at the time of her marriage, and the rent, issues and profits thereof, and any property, real or personal, acquired by a married woman, as a separate and sole trader, shall not be subject to the disposal of her husband, nor be liable for his debts, and shall be and continue her separate and sole property; and any such married *645woman shall have power to contract in relation thereto, or for the disposal thereof, and may sue and he sued, as if she were a feme sole: provided, that her husband shall join in any contract, in reference to her real or personal property, other than such as she may acquire as a sole trader, and shall be joined with her in any action by or against her; and provided further, that nothing herein contained shall deprive her of the power to create, without the concurrence of her husband, a charge upon such sole and separate estate as she would he empowered to charge without the concurrence of her husband, if this act had not been passed.
2. All real and personal estate hereafter acquired by any married woman, whether by gift, grant, purchase, inheritance, devise, or bequest, shall be and continue her sole and separate estate, subject to the provisions and limitations of the preceding section, although the marriage may have been solemnized previous to the passage of this act; and she may devise and bequeath the same as if she were unmarried, and it shall not be liable to the debts or liabilities of her husband; provided, that nothing contained in this act shall he construed to deprive the husband of curtesy in the wife’s real estate, to which he may he entitled by the laws now in force ; and provided further, that the sole- and separate estate created by any gift, grant, devise, or bequest shall be held according to the terms and powers, and be subject to the provisions and limitations thereof, and to the provisions and limitations of this act so far as they are in conflict therewith.
3. Any married woman may, in her own name, or by her next friend, file a bill in equity in any court having jurisdiction over the subject matter, in the event of her husband’s refusing, or being incompetent to unite in the conveyance or disposal of her separate estate; and if the court shall he of the opinion that the interest of the married woman will he promoted by a sale thereof, may make such decree as may he necessary to convey absolute title thereto.” Acts of Assembly, Sess. 18*76—*7*7, pp. 333, 334.
*646Let us consider what changes have been wrought in the law concerning the estates by the curtesy, which the husband may have in the lands of the wife, by the enactment of this statute.
• When a man takes a wife seized during the coverture of an estate of inheritance, legal or equitable, such as that the issue of the marriage may by possibility inherit it as heir to the wife, has issue by her horn alive, and the wife dies, the husband surviving has an estate in the land for his life, which is called an estate by the curtesy. 2 Bl. Com. 126.
The requisites of an estate by the curtesy, then, are marriage, seisin of the wife, birth of issue alive, and death of the wife. 1 Lorn. Dig. 77. The death of the wife is one of the requisites for curtesy. It is conceded, in this case—indeed, it is proved— that the wife is alive. During the wife’s life, after issue born alive, the husband is said to he tenant by the curtesy initiate. Upon her death only, is he tenant by the curtesy consummate.
Before the passage of the act quoted above, the husband acquired by the marriage an estate in the wife’s land, more or less ample according to the birth or failure of issue. By the marriage, while yet no issue had been horn of the marriage, the husband acquired a freehold interest during the lives of himself and wife, and in all such freehold property of inheritance as she was.seized of at the date of its celebration, and also that which she became seized of during the coverture. The nature of this estate was not that the husband alone, hut he and his wife together, were in right of the wife, seized of a freehold estate of inheritance in her freehold lands of inheritance. As soon as issue was horn, the estate of the husband was changed in its character. By the birth of .issue, he became tenant by the curtesy initiate, and as such took an estate in the lands of his wife in his own right. The husband, upon the marriage, was entitled to take, during their joint lives, the rents and profits of her freeholds. Under the feudal law, before issue born, the husband and wife did homage together, but after issue horn alive, he performed that service alone, and was called tenant by the curtesy *647initiate. Mr. Blackstone says: “The husband by the birth of the child becomes tenant by the curtesy initiate, and may do many acts to charge the lands, but his estate is not consummate until the death of the wife, which is the fourth and last requisite to make a complete tenant by the curtesy.”
In this case, the wife being alive, it is not contended that the estate of tenant by the curtesy in the husband has been completed. But the circuit court held, as we have seen, that the husband had a present vested interest in the wife’s lands, such as could be sold during the wife’s life, and decreed the sale of this supposed interest of the husband in his wife’s land.
How what was that interest? Did he have “a freehold interest, such as has been described above, during the joint lives of himself and wife,” which would have enabled him to take during their joint lives the rents and profits of her freeholds ? That cannot be successfully contended, for, by the act of assembly, cited above, the real and personal property of the female, and the rents, issues and profits thereof, are declared not to be subject to the disposal of her husband, nor to be liable for his debts.
Can this supposed interest, xwhich the circuit court decreed to be sold, be that tenancy by the curtesy initiate, by which, after issue born, the husband did homage alone to the lord, or held Such an estate, which, Mr. Blackstone says, he might do many acts to charge? Let us turn again to the act before referred to: By that act the property of the wife is not only set apart to her own use as to the rents and profits, but she is authorized to devise the same as if she were unmarried, and it is declared not to be liable to the debts or liabilities of her husband. What possible interest or right of control can the husband be held to have in or to the lands of the wife under this statute during the coverture? And as if to clear this question of every possible doubt, the third section of the said act provides, that “if the wife shall wish to absolutely dispose of her property her husband shall unite with her, and if he shall refuse, she may carry *648Mm into court to compel Mm.” When the court is to consider, not whether it is to the interest of the husband, but, the act declares, “ and if the court shall be of opinion that the interest of the married woman will be promoted by a sale thereof, may make such decree as may be necessary to convey the absolute title thereto.”
Now, note the language, “ the absolute title”—after considering only, “ whether it is to the interest of the married woman.” Under a reasonable construction of this act, what estate is left in the husband during the coverture ? and under the very language of the act, when is the interest or estate of the husband to vest upon these lands of the wife during the coverture ?
The act, however, provides, “that nothing contained in this act shall be construed to deprive the husband of curtesy in his wife’s real estate.” What is meant by this provision—how is it to be construed? It should be construed so as to bring all parts of the act in harmony with each other, but not so as to destroy the act, and render all its provisions nugatory and valueless.
What is it the husband is not to be deprived of? Ourtesy. What does curtesy mean ? Mr. Bouvier says: “ Ourtesy is the estate to which by common law a man is entitled, on the death of his wife, in the lands or tenements of which she was seized in possession in fee simple, or in tail during their coverture, provided they have had lawful issue born alive which might have been capable of inheriting the estate,” an estate to which he is entitled, at the death of his wife. If this provision is construed according to its very letter and terms, it is in harmony with the whole act, which would, in substance, then provide that the .wife should have absolutely her property during her life, but that at her death her husband, if he survived her, might have curtesy in the land.
If, as is contended, the act means curtesy initiate, all the provisions of the act are thus repealed, and the terms of the act are made to conflict. For, if the property, both real and personal, and the rents and profits of the same are to be in the wife, and *649the wife alone, they cannot, at the same time, be in the husband in any decree, in his own right, which, as we have seen, they would he, if he held a tenancy by the curtesy initiate. Then, we think, it is clear that the husband has no interest whatever in the lands of the wife during the coverture; and that in this case, therefore, Hardin L. Orum had no interest in his wife’s lands, which the circuit court could sell, and that the circuit court erred in its decree complained of, whereby it dissolved the injunction, which restrained the sheriff from selling the lands of the wife to satisfy the debt of the husband, who had no interest in the land mentioned in the bill subject to levy and sale for his debts; the right to the rents, issues and profits of his wife’s land never having vested in the said husband for the reasons stated above, during their joint lives.
The consequence of giving the wife, as the statute does, the control of her property free from the interference of her husband, is to postpone his right of curtesy until her death, and hence to render it contingent on his surviving her. See Wells on the Separate Property of Married Women.
The rights formerly acquired by the husband by virtue of the marriage, have almost all been taken away, and the disabilities of the wife have nearly all been removed. She now controls her own estate entirely, except that she cannot convey her real estate without her husband. Beach v. Miller, 51 Ill. 209. But by the Virginia statute, the court may compel her husband to unite in the conveyance, if it shall appear to he for her benefit. This is solely for her benefit, and to prevent her from squandering the estate. The husband has now only a modified tenancy by the curtesy, dependent upon a contingency, and no estate vests in the husband during the life of the wife. This is rather a shadowy estate. It is an interest which may possibly ripen into something tangible in the uncertain future.
Previous to the act, it could he sold on execution against the husband. How the wife has the sole control of her real estate during her life, and the husband has no interest until her death. *650This estate at best is now a bare possibility, dependent on his surviving his wife. Martin v. Robson, 65 Ill. 132; Hill v. Chambers, 30 Mich. 427.
At common law the death of the wife was necessary to the estate by the curtesy. It is one of the four requisites, as we have seen. But upon the hirth of a child, another anomalous estate was created, called tenancy by the curtesy initiate. It was the increasing the estate for their joint lives, which he held before in his wife’s lands, into an estate for his own life. The married woman’s act, as it prevented his acquiring any interest in his wife’s estate during her life, destroyed the estate of tenancy by the curtesy initiate.
The act, however, does not defeat the husband’s estate by the curtesy at her death; provided the estate has not been aliened before her death. The act only protects her estate during her life, it does not, at her death, affect the law of succession as to real or personal estate. Porch, v. Fries, 18 N. J. Eq. 208.
By the former law, the husband and wife were regarded as one person, and her legal existence and authority, to a degree, were lost or suspended—merged in that of her husband. She had not capacity to contract, nor had she administration of property. By the marriage, if the wife was seized of an estate of inheritance, the husband became seized thereof, taking the rents and profits during their joint lives, and by possibility during his life.
How, he cannot enjoy the profits of her real estate without her permission. He has no control over her separate property. It is not subject to his disposal, control, or interference. All her separate property is under her sole control, to be held, owned, possessed and enjoyed by her the same as though she was sole and unmarried. The product of her labor is her exclusive property, and she may use and possess it free from the interference of her husband or his creditors. The intention of the legislature is plainly to abrogate the common law rule to a great degree, that the husband and wife were one person, and give her the right to manage her separate property and contract with *651reference to it. Curtesy, as we have said, is preserved hy the statute, hut his wife is living; so Crum has no title hy the curtesy. Whatever interest he has in his wife’s lands is dependent upon a contingency—whether he shall survive his wife; and no estate can be said to vest in him during the life of the wife.
The appellant, Breeden, has become by purchase entitled to the wife’s land, and although he has sold to a third person for value, he has sold under a general warranty and under a special covenant to quiet the title to this land, and the purchase money is withheld until he performs this covenant, and he is entitled to bring this suit by reason of his subsisting interest therein. It is objected by appellee, that as the debt of the husband, Crum, is less than $500, this court has no jurisdiction of this cause. But this is not a contest over, or indeed concerning the Crum debt to Davis, and it is of no concern to this case what is its amount, the question here is, where is the title to Mrs. Crum’s land vested? If in Mrs. Crum, then the circuit court cannot sell it for Crum’s debt. If the title is in Crum in any degree by reason of the coverture, then the circuit court may sell the interest of Crum in the land; so it cannot he maintained that the title to this land is not involved. The title to this land is exactly the question at issue, and the jurisdiction of this court ^undoubted.
As to the adjudications in the common law suit, they do not in any wise affect Mrs. Crum, nor any land of hers, as she was not a party to that suit,-and in no way connected with it.
The decree complained of must be reversed and annulled, and the appellee perpetually enjoined from further proceedings under his judgment.
The decree is as follows:
This day came here the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid and the arguments of counsel, is of opinion for *652reasons stated in writing and filed with the record, that the circuit court erred in its decree herein of November 2d, 1882, in decreeing the sale of the land of Eliza L. drum to satisfy a debt due by her husband; and this court is further of opinion that H. L. Crum did n'ot have such an interest in the lands in the bill mentioned that the same might he sold for his debts, and the court is of opinion that the injunction awarded in the cause should he perpetuated, and the sheriff perpetually enjoined from executing the order of sale of the said land.
And the court being further of opinion that the said decree of the circuit court is wholly erroneous, it is therefore decreed and ordered that the said decree he reversed and annulled, and that the appellant recover against the appellee, Wm. H. Davis, his costs by him expended in the prosecution of his appeal aforesaid here.
And this court proceeding to enter such decree as the circuit court should have entered, it is decreed and ordered that the plaintiff's injunction he perpetuated, and that the defendant Wm. H. Davis, and' Oarper, the sheriff, he perpetually enjoined from selling the land in the hill mentioned, and that the plaintiff recover against the defendant, Davis, his costs by him expended in the prosecution of his case in the said circuit court, and the same is ordered to be certified to the said circuit court.
Decree reversed.